As filed with the Securities and Exchange Commission on May 22, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08795 Helios High Yield Fund (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Kim G. Redding, Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Name and address of agent for service) 800-497-3746 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2013 Date of reporting period:March 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. HELIOS HIGH YIELD FUND Schedule of Investments (Unaudited) March 31, 2013 Interest Rate Maturity Principal Amount (000s) Value INVESTMENT GRADE CORPORATE BONDS - 4.9% Automotive - 1.6% Ford Motor Co. 6 6.50 % 08/01/18 $ $ Ford Motor Credit Company LLC 10 (Acquired 10/08/09, Cost $496, 0.00%) 10/01/13 1 Total Automotive Basic Industry - 1.9% Georgia-Pacific LLC 6 12/01/25 Energy - 0.0% National Oilwell Varco, Inc. 10 (Acquired 03/25/08, Cost $6,954, 0.01%) 08/15/15 7 Services - 1.4% Legrand France SA 02/15/25 Total INVESTMENT GRADE CORPORATE BONDS (Cost $3,019,535) HIGH YIELD CORPORATE BONDS - 130.7% Automotive - 7.5% American Axle & Manufacturing, Inc. 03/15/21 Chrysler Group LLC/CG Co-Issuer, Inc. 6 06/15/21 Jaguar Land Rover Automotive PLC 1,3,5,6 05/15/21 Motors Liquidation Co. 7,8 07/15/33 Pittsburgh Glass Works LLC 1,5 04/15/16 Tenneco, Inc. 6 12/15/20 Visteon Corp. 04/15/19 Total Automotive Banking - 0.0% Ally Financial, Inc. 10 (Acquired 12/02/08, Cost $7,451, 0.01%) 12/01/14 8 Basic Industry - 25.5% AK Steel Corp. 6 05/15/20 Alpha Natural Resources, Inc. 06/01/21 ArcelorMittal 3 06/01/18 Arch Coal, Inc. 06/15/21 Arch Coal, Inc. 6 08/01/16 Associated Materials LLC/AMH New Finance, Inc. 6 11/01/17 Cascades, Inc. 3,6 12/15/17 FMG Resources August 2006 Property Ltd. 1,3,5 04/01/22 Hexion US Finance Corp./Hexion Nova Scotia Finance ULC 6 11/15/20 Huntsman International LLC 6 03/15/21 INEOS Finance PLC 1,3,5 05/15/15 INEOS Group Holdings SA 1,3,5 02/15/16 Masonite International Corp. 1,3,5,6 04/15/21 Ply Gem Industries, Inc. 6 02/15/18 Steel Dynamics, Inc. 03/15/20 Tembec Industries, Inc. 3,6 12/15/18 Trinseo Materials Operating SCA/Trinseo Materials Finance, Inc. 1 02/01/19 United States Steel Corp. 02/01/18 USG Corp. 6 01/15/18 Verso Paper Holdings LLC/Verso Paper, Inc. 01/15/19 Xerium Technologies, Inc. 06/15/18 Total Basic Industry Capital Goods - 12.4% AAR Corp. 01/15/22 Berry Plastics Corp. 6 05/15/18 Coleman Cable, Inc. 6 02/15/18 Consolidated Container Company LLC/Consolidated Container Capital, Inc. 1,5 07/15/20 Crown Cork & Seal Company, Inc. 6 12/15/26 Mueller Water Products, Inc. 06/01/17 Owens-Illinois, Inc. 6 05/15/18 Reynolds Group Issuer, Inc./Reynolds Group Issuer LLC 6 04/15/19 Tekni-Plex, Inc. 1,5 06/01/19 Terex Corp. 05/15/21 Terex Corp. 04/01/20 Total Capital Goods Consumer Cyclical - 6.9% DineEquity, Inc. 6 10/30/18 Levi Strauss & Co. 6 05/15/20 Limited Brands, Inc. 6 07/15/37 Phillips-Van Heusen Corp. 6 05/15/20 Quiksilver, Inc. 10 (Acquired 07/22/09, Cost $7,450, 0.01%) 04/15/15 8 Sealy Mattress Co. 10 (Acquired 07/22/09, Cost $497, 0.00%) 06/15/14 1 YCC Holdings LLC/Yankee Finance, Inc. 9 02/15/16 Total Consumer Cyclical Consumer Non-Cyclical - 3.9% B&G Foods, Inc. 01/15/18 C&S Group Enterprises LLC 1,5 05/01/17 Easton-Bell Sports, Inc. 6 12/01/16 Smithfield Foods, Inc. 10 (Acquired 09/16/10, Cost $500, 0.00%) 05/15/13 1 Total Consumer Non-Cyclical HELIOS HIGH YIELD FUND Schedule of Investments (Unaudited) March 31, 2013 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS (continued) Energy - 16.5% BreitBurn Energy Partners L.P./BreitBurn Finance Corp. 6 8.63 % 10/15/20 $ $ Calfrac Holdings L.P. 1,5,6 12/01/20 Crosstex Energy L.P./Crosstex Energy Finance Corp. 6 02/15/18 Encore Acquisition Co. 7,10 (Acquired 02/19/10, Cost $497, 0.00%) 07/15/15 1 EV Energy Partners L.P./EV Energy Finance Corp. 6 04/15/19 FTS International Services LLC/FTS International Bonds, Inc. 1,5,6 11/15/18 GMX Resources, Inc. 6,8 12/01/17 Hercules Offshore, Inc. 1,5,6 10/15/17 Hilcorp Energy I L.P./Hilcorp Finance Co. 1,5 02/15/20 Key Energy Services, Inc. 03/01/21 Linn Energy LLC/Linn Energy Finance Corp. 02/01/21 Linn Energy LLC/Linn Energy Finance Corp. 6 04/15/20 Niska Gas Storage US LLC/Niska Gas Storage Canada ULC 6 03/15/18 Petroleum Geo-Services ASA 1,3,5 12/15/18 Precision Drilling Corp. 3 11/15/20 Trinidad Drilling Ltd. 1,3,5,6 01/15/19 Venoco, Inc. 6 02/15/19 W&T Offshore, Inc. 06/15/19 Total Energy Healthcare - 10.3% CHS/Community Health Systems, Inc. 07/15/20 DJO Finance LLC/DJO Finance Corp. 04/15/18 Kindred Healthcare, Inc. 06/01/19 HCA, Inc. 6 10/01/18 Health Management Associates, Inc. 04/15/16 Health Management Associates, Inc. 6 01/15/20 inVentiv Health, Inc. 1,5 08/15/18 Jaguar Holding Company II/Jaguar Merger Sub, Inc. 1,5,6 12/01/19 Polymer Group, Inc. 6 02/01/19 Service Corporation International 6 04/01/16 Total Healthcare Media - 9.3% ARC Document Solutions, Inc. 6 12/15/16 Cablevision Systems Corp. 6 09/15/17 CCO Holdings LLC/CCO Holdings Capital Corp. 10/30/17 CCO Holdings LLC/CCO Holdings Capital Corp. 04/30/20 Cenveo Corp. 02/01/18 Clear Channel Communications, Inc. 6 03/01/21 Cumulus Media Holdings, Inc. 05/01/19 Liberty Interactive LLC 10 (Acquired 05/03/10, Cost $497, 0.00%) 05/15/13 1 Mediacom LLC/Mediacom Capital Corp. 6 08/15/19 National CineMedia LLC 04/15/22 Total Media Real Estate - 1.5% Realogy Corp. 1,5,6 02/15/19 Services - 21.1% AMC Entertainment, Inc. 6 06/01/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 6 01/15/19 Avis Budget Car Rental LLC/Avis Budget Finance, Inc. 03/15/20 Beazer Homes USA, Inc. 6 06/15/18 Boyd Gaming Corp. 1,5,6 07/01/20 Caesars Entertainment Operating Company, Inc. 6 02/15/20 Caesars Entertainment Operating Company, Inc. 6 06/01/17 Casella Waste Systems, Inc. 02/15/19 CityCenter Holdings LLC/CityCenter Finance Corp. 6 01/15/16 Iron Mountain, Inc. 6 08/15/21 MGM Resorts International 10 (Acquired 10/07/10, Cost $482, 0.00%) 02/27/14 1 MGM Resorts International 6 01/15/17 MGM Resorts International 02/01/19 Mohegan Tribal Gaming Authority 10 (Acquired 10/27/09, Cost $500, 0.00%) 08/15/14 1 MTR Gaming Group, Inc. 9 08/01/19 Palace Entertainment Holdings LLC/Palace Entertainment Holdings Corp. 1,5,6 04/15/17 PulteGroup, Inc. 6 05/15/33 Standard Pacific Corp. 6 05/15/18 United Rentals North America, Inc. 02/01/21 United Rentals North America, Inc. 6 11/15/19 Total Services Technology & Electronics - 3.1% First Data Corp. 09/24/15 First Data Corp. 1 01/15/21 Freescale Semiconductor, Inc. 6 02/01/20 Total Technology & Electronics HELIOS HIGH YIELD FUND Schedule of Investments (Unaudited) March 31, 2013 Interest Rate Maturity Principal Amount (000s) Value HIGH YIELD CORPORATE BONDS (continued) Telecommunications - 10.1% CenturyLink, Inc. 7.65 % 03/15/42 $ $ Cincinnati Bell, Inc. 6 10/15/17 Cincinnati Bell, Inc. 6 03/15/18 Frontier Communications Corp. 6 03/15/19 Level 3 Communications, Inc. 1,5,6 06/01/19 MetroPCS Wireless, Inc. 1 04/01/23 PAETEC Holding Corp. 12/01/18 Windstream Corp. 6 03/15/19 Total Telecommunications Utility - 2.6% Calpine Corp. 1,5,6 10/15/17 Dynegy Holdings LLC 7,8,10 (Acquired 04/11/11, Cost $0, 0.00%) 05/01/16 8 75 Edison Mission Energy 8,10 (Acquired 12/06/11, Cost $7,493, 0.01%) 06/15/13 8 NRG Energy, Inc. 06/15/19 Total Utility Total HIGH YIELD CORPORATE BONDS (Cost $88,854,960) TERM LOANS - 1.8% Albertson, Inc. 2,5 02/27/16 inVentiv Health, Inc. 2,5 08/04/16 Texas Competitive Electric Holdings Company LLC 2,5 10/10/17 Texas Competitive Electric Holdings Company LLC 2,5 10/10/17 86 Texas Competitive Electric Holdings Company LLC 2,5 10/10/17 59 Total TERM LOANS (Cost $1,404,165) Shares Value COMMON STOCKS - 1.5% Media - 0.0% Dex One Corp. 4 65 Services - 0.4% Cedar Fair L.P. Telecommunications - 1.1% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Total Telecommunications Utility - 0.0% Dynegy, Inc. 4 Total COMMON STOCKS (Cost $1,046,063) WARRANTS - 0.4% General Motors Co. 4 Expiration: July2016 Exercise Price: $10.00 General Motors Co. 4 Expiration: July2019 Exercise Price: $18.33 Total WARRANTS (Cost $480,582) Interest Rate Maturity Principal Amount (000s) Value SHORT TERM INVESTMENT - 2.3% STIT Liquid Assets Portfolio, Institutional Class 2 (Cost $1,645,210) 0.11 % 12/31/31 $ Total Investments - 141.6% (Cost $96,450,515) Liabilities in Excess of Other Assets - (41.6)% ) TOTAL NET ASSETS - 100.0% $ HELIOS HIGH YIELD FUND Notes to Schedule of Investments (Unaudited) March 31, 2013 The following notes should be read in conjunction with the accompanying Schedule of Investments. 1- Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. As of March 31, 2013, the total value of all such investments was $20,928,743 or 29.0% of net assets. 2- Variable rate security - Interest rate shown in the rate in effect as of March 31, 2013. 3- Foreign security or a U.S. security of a foreign company. 4- Non-Income producing security. 5- Private Placement. 6- Portion of entire principal amount pledged as collateral for credit facility. 7-
